Exhibit 10.9

OMNIBUS AMENDMENT

TO THE

DEL MONTE FOODS COMPANY NON-EMPLOYEE DIRECTOR AND

INDEPENDENT CONTRACTOR 1997 STOCK INCENTIVE PLAN;

THE DEL MONTE FOODS COMPANY 1997 STOCK INCENTIVE PLAN;

THE DEL MONTE FOODS COMPANY 1998 STOCK INCENTIVE PLAN;

AND THE

DEL MONTE FOODS COMPANY 2002 STOCK INCENTIVE PLAN

Effective November 24, 2010

WHEREAS, Del Monte Foods Company (the “Company”) maintains the Del Monte Foods
Company Non-Employee Director and Independent Contractor 1997 Stock Incentive
Plan, as amended through November 15, 2000 (the “1997 Director Plan”); the Del
Monte Foods Company 1997 Stock Incentive Plan, as amended October 21, 1999 (the
“1997 Plan”); the Del Monte Foods Company 1998 Stock Incentive Plan, as amended
through November 15, 2000 (the “1998 Plan”); the Del Monte Foods Company 2002
Stock Incentive Plan, as amended and restated effective July 28, 2009 (the “2002
Plan,” and together with the 1997 Director Plan, the 1997 Plan, and the 1998
Plan, the “Plans”); and

WHEREAS, on November 24, 2010, the Board of Directors (the “Board”) of the
Company approved amendments to the Plans to confirm the treatment of all equity
awards outstanding under the Plans as provided for in that certain Agreement and
Plan of Merger dated November 24, 2010 entered into by and between the Company,
Blue Acquisition Group, Inc., and Blue Merger Sub Inc.

NOW THEREFORE, the Plans are hereby amended as follows, effective as of
November 24, 2010.

1. The following new sentences are hereby added to the end of Section 6(f) of
the 1997 Director Plan to read as follows:

“Notwithstanding anything to the contrary contained in this Plan, the Board of
Directors, in its discretion, shall determine whether any outstanding Options or
Stand-Alone SARs shall, in the context of a Change of Control or any other
transaction, be converted into comparable awards of a successor entity or
redeemed for payment in cash or kind or both. In the event of a Change of
Control or any other transaction, all outstanding Options and Stand-Alone SARs
need not be treated in the same manner.”

2. The following new sentences are hereby added to the end of Section 6(g) of
the 1997 Plan to read as follows:

“Notwithstanding anything to the contrary contained in this Plan, the Committee,
in its discretion, shall determine whether any outstanding Options shall, in the
context of a Change of Control or any other transaction, be converted into
comparable awards of a successor entity or redeemed for payment in cash or kind



--------------------------------------------------------------------------------

or both. In the event of a Change of Control or any other transaction, all
outstanding Options need not be treated in the same manner.”

3. The following new sentences are hereby added to the end of Section 6(e)(2)(a)
of the 1998 Plan to read as follows:

“Notwithstanding anything to the contrary contained in this Plan, the Committee,
in its discretion, shall determine whether any outstanding Incentive Awards
shall, in the context of a Change of Control or any other transaction, be
converted into comparable awards of a successor entity or redeemed for payment
in cash or kind or both. In the event of a Change of Control or any other
transaction, all outstanding Incentive Awards need not be treated in the same
manner.”

4. A new sentence is hereby added to the end of Section 10(c) of the 2002 Plan
to read as follows:

“Notwithstanding anything to the contrary contained in this Plan, in the event
of a Change of Control or any other transaction, all outstanding Incentive
Awards need not be treated in the same manner.”

IN WITNESS WHEREOF, and implementing the approval of the Board made on
November 24, 2010, the Company has executed this Omnibus Amendment effective as
of November 24, 2010.

 

DEL MONTE FOODS COMPANY By:  

/s/ Richard W. Muto

  Richard W. Muto   Executive Vice President and   Chief Human Resources Officer

 

2